Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1, 4-6, 8-9, 12-14, 16, and 18-20 as amended, are currently pending have been considered below. Claims 2-3, 7, 10-11, 15, 17, and 21 as previously presented, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 9-21  are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2020/0033859; hereinafter Xiao) in view of Zhang (US 2021/0061277; hereinafter Zhang) and in further view of Meyhofer et al. (US 2017/0259753; hereinafter Meyhofer).
Regarding Claim 1:
Xiao discloses a system comprising: 
one or more processors (Xiao, Fig. 7, Para. [0084], Xiao discloses one or more processors coupled with bus); and 
one or more non-transitory computer-readable media storing executable instructions that configure the one or more processors to perform operations (Xiao, Fig. 7, Para. [0085], Xiao discloses instructions stored in a storage media accessible to processor) comprising: selecting, based on the location FOV data, a first set of one or more sensors to activate on the vehicle for performing sensing in a direction of a FOV indicated by the location FOV data and selecting a second set of one or more other sensors to temporarily deactivate and that are on the vehicle configured to perform sensing outside of the FOV indicated by the location FOV data (Xiao, Para. [0068], Fig. 4, Xiao determines sensors to capture or not capture data based on the region of interest (i.e. FOV data)); and
causing the vehicle to traverse the upcoming location with the first set of one or more selected sensors activated on the vehicle for performing sensing in the direction of the FOV indicated by the location FOV data (Xiao, Para. [0068-0069], Fig. 4, Xiao discloses sensors capture or do not capture data based on the region of interest).  
Zhang, in the same field of endeavor of autonomous vehicle control, discloses receiving location field of view (FOV) data for an upcoming location on a route traversed by a vehicle (Zhang, Para. [0043], Zhang discloses a system which captures eye movement and shares the information with other vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao in order to include receiving location field of view data as disclosed by Zhang to inform the intent of an autonomous, semi-autonomous, or driver-operated vehicle, (Zhang Para. [0003]). Additionally, it would be obvious to one skilled in the art to modify the identification of regions of interest as disclosed by Xiao to be identified based on gaze and eye tracking information as disclosed by Zhang.
wherein temporarily deactivating a first sensor of the second set of one or more other sensors comprises operating the first sensor during traversal of at least a portion of the upcoming location with at least one of: a reduced sensing range, a reduced sensor sampling rate, or a reduced sensor FOV (Meyhofer, Para. [0011], Meyhofer discloses camera systems (i.e. sensors) are deactivated based on certain detected conditions (vehicle speed, route data, etc.), and the examiner interprets the deactivation of the camera system as reducing the sensor FOV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to include deactivation of a sensor to reduce FOV as disclosed by Meyhofer in order to reduce computation overhead by the data processing system, (Meyhofer, Para. [0066]).
Regarding Claim 2:
The combination of Xiao, Zhang, and Meyhofer discloses the system as recited in claim 1.
Meyhofer, in the same field of endeavor of autonomous vehicle control, discloses determining a destination for the vehicle (Meyhofer, Para. [0058], Meyhofer discloses determining a destination based in input through an interface system); 
determining a route to the destination (Meyhofer, Para. [0059], Meyhofer discloses determining the route traveled to the destination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to explicitly include determining a destination and route to the destination as disclosed by Meyhofer in order to provide route and route progress in real time to the passenger, (Meyhofer, Para. [0059]).
Zhang, in the same field of endeavor of autonomous vehicle control, discloses checking a local storage on the vehicle for location FOV data for a plurality of locations along the route, including the upcoming location (Zhang, Para. [0048-0049], [0053], Zhang discloses gaze information is correlated to GPS locations and is shared with other vehicles via a communication system and data may be stored, see para. [0066]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to include field of view data locally in the vehicle as disclosed by Zhang in order to inform the intent of an autonomous, semi-autonomous, or driver-operated vehicle, (Zhang, Para. [0003]).
Regarding Claim 3:
The combination of Xiao, Zhang, and Meyhofer disclose the system as recited in claim 2.
Zhang, in the same field of endeavor of autonomous vehicle control, discloses the operations further comprising, based on the location FOV data for one or more of the locations along the route not being included in the local storage, sending, over a network, to a computing device, a request for the location FOV data for the one or more locations, the computing device maintaining a database of location FOV data (Zhang, Para. [0048-0049], [0053], Zhang discloses gaze information is correlated to GPS locations and is shared with other vehicles via a communication system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to include field of view data shared between vehicles as disclosed by Zhang in order to inform the intent of an autonomous, semi-autonomous, or driver-operated vehicle, (Zhang, Para. [0003]).
Regarding Claim 4:
The combination of Xiao, Zhang, and Meyhofer disclose the system as recited in claim 1.
Xiao further discloses wherein the first sensor is operated at a reduced sensing range by reducing the sensing range for the first sensor from a first distance value to a second distance value, wherein the second distance value is greater than zero  (Xiao, Para. [0068], Fig. 4, Xiao determines 
Regarding Claim 5:
The combination of Xiao, Zhang, and Meyhofer disclose the system as recited in claim 1.
Xiao further discloses the operations further comprising, when traversing at least the portion of the upcoming location, deactivating a second sensor of the second set of one or more other sensors on the vehicle, wherein the deactivating the second sensor includes at least one of: 
turning off the second sensor (Xiao, Para. [0069], Xiao determines one or more sensors to turn off based on the region of interest); or
ignoring a signal from the second sensor (Xiao, Para. [0068], Fig. 4, Xiao determines sensors to capture or not capture data based on the region of interest).
Regarding Claim 6:
The combination of Xiao, Zhang, and Meyhofer disclose the system as recited in claim 5.
Xiao further discloses determining one or more algorithms associated with the deactivated second sensor (Xiao, Para. [0035-0036], Xiao discloses determining sensors (which are operated by processes, methods, and algorithms, see Para. [0098]) in which to not capture data from and the system correlated to the data); and 
suspending execution of the one or more algorithms during deactivation of the second sensor (Xiao, Para. [0053], Xiao discloses turning off sensors and therefore suspending any system or computing associated with the powered off sensors (i.e. processes, methods, and algorithms, see Para. [0098])).  
Regarding Claim 7:
the system as recited in claim 1.
Xiao further discloses wherein the location FOV data indicates a field of view determined for at least one human who previously operated a vehicle at the upcoming location (Zhang, Para. [0003], Zhang discloses eye-movement and gaze data is collected and shared from a driver-operated vehicle).
Regarding Claim 9:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same claims.
Regarding Claim 10:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same claims.
Regarding Claim 13:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same claims.
Regarding Claim 14:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same claims.
Regarding Claim 15:

Regarding Claim 16:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same claims.
Regarding Claim 17:
The combination of Xiao, Zhang, and Meyhofer disclose the non-transitory computer-readable medium as recited in claim 16.
Meyhofer, in the same field of endeavor of autonomous vehicle control, discloses determining a destination for the vehicle (Meyhofer, Para. [0058], Meyhofer discloses determining a destination based in input through an interface system); 
determining a route to the destination (Meyhofer, Para. [0059], Meyhofer discloses determining the route traveled to the destination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to explicitly include determining a destination and route to the destination as disclosed by Meyhofer in order to provide route and route progress in real time to the passenger, (Meyhofer, Para. [0059]).
Zhang, in the same field of endeavor of autonomous vehicle control, discloses checking a local storage on the vehicle for location FOV data for a plurality of locations along the route, including the upcoming location (Zhang, Para. [0048-0049], [0053], Zhang discloses gaze information is correlated to GPS locations and is shared with other vehicles via a communication system and data may be stored, see para. [0066]); and the operations further comprising, based on the location FOV data for one or more of the locations along the route not being included in the local storage, sending, over a network, to a computing device, a request for the location FOV data for the one or more locations, the computing device maintaining a database of location FOV data (Zhang, Para. [0048-0049], [0053], Zhang discloses gaze information is correlated to GPS locations and is shared with other vehicles via a communication system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to include field of view data shared between vehicles and stored locally in the vehicle as disclosed by Zhang in order to inform the intent of an autonomous, semi-autonomous, or driver-operated vehicle, (Zhang, Para. [0003]).
Regarding Claim 18:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same claims.
Regarding Claim 19:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same claims.
Regarding Claim 20:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same claims.
Regarding Claim 21:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same claims.
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Zhang in further view of Meyhofer and yet in further view of Dudar et al. (US 2018/0061148; hereinafter Dudar).
Regarding Claim 8:
The combination of Xiao and Zhang discloses the system as recited in claim 1.
determining that a first sensor of the first set of one or more sensors has failed (Dudar, Para. [0034], Dudar discloses identifying the sensor which has failed); 
determining, based at least in part on the location FOV data, a path to at least one of a repair location or other selected location, the path minimizing use of the first sensor of the first set (Dudar, Para. [0044-0045], Fig. 5 and 6, Dudar discloses determining the closest repair location and determining a route to the repair location); and 
causing the vehicle to navigate the path (Dudar, Para. [0046], Dudar discloses the system activates a propulsion and steering system to steer the vehicle along the route to the repair location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Xiao to include determining a sensor has failed and causing a vehicle to navigate a determined path to a repair station as disclosed by Dudar in order to repair the failed sensor, (Dudar, Para. [0008]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664